DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. 103 have been fully considered and are persuasive. Kato (JP 2014-168966 A) does not disclose the conditions for executing the widening process recited in claim 6, now incorporated in amended claims 1, 7 and 8. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa (JP 2011-202533 A) in view of Mori (US Patent Number 4,694,796) in view of Miyata (EP 0 543 255 A1) and further in view of Ikeura (US Patent Number 4,387,681).

executing a fuel cut-off process that stops supply of fuel to a combustion chamber (14) of the internal combustion engine when a rotation speed of the crankshaft is in a predetermined speed range [“In step S7, it is determined whether or not the engine rotational speed NE is equal or higher than the fuel cut rotational speed NEcut (>NEstrt). Further when the processing is performed after the engine rotational speed NE has already become equal to or higher than the fuel cut rotational speed NEcut, the 
setting a lower limit value (fuel cut rotational speed NEcut) of the predetermined speed range to a permit rotation speed during non-execution of the fuel cut-off process, 
setting the lower limit value (return rotational speed NErcv) of the predetermined speed range to a return rotation speed during execution of the fuel cut-off process, the return rotation speed being lower than the permit rotation speed [“In the above embodiment, the return rotation speed NErcv is set lower than the fuel cut rotation speed NEcut,” 0043]. 
Handa does not explicitly disclose the condition for executing the fuel cut-off process including when an accelerator operation amount is less than or equal to a predetermined amount and does not disclose executing a widening process that widens the predetermined speed range when a decrease rate of the rotation speed of the crankshaft is less than or equal to a specified rate as compared to when the decrease rate is greater than the specified rate, the decrease rate being a value that becomes positive when the rotation speed is decreasing, wherein the widening process includes a process that lowers the permit rotation speed. 
Mori discloses executing a fuel cut-off process that stops supply of fuel to a combustion chamber of an internal combustion engine when an accelerator operation amount is less than or equal to a predetermined amount and an engine rotation speed is in a predetermined speed range [Col. 3, lines 63-65 “The throttle valve 22 is linked with an accelerator pedal (not shown)”; Col. 4, lines 44-63 “In a first step P1, the control unit 30 checks to see if the throttle valve 22 is fully closed or not…In the step 
executing a widening process that widens the predetermined speed range when a decrease rate of the rotation speed of the crankshaft is less than or equal to a specified rate as compared to when the decrease rate is greater than the specified rate, the decrease rate being a value that becomes positive when the rotation speed is decreasing, wherein the widening process includes a process that lowers at least one of the permit rotation speed and the return rotation speed [Abstract, claim 2]. 
Mori teaches that the widening process shifts the timing at which fuel supply cutoff is started to an earlier time such that the fuel cut duration is long enough to inhibit adverse effects on the engine driveability (Col. 6, lines 4-11) (Col. 1, lines 50-53). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the widening process and fuel cut-off process execution condition disclosed by Mori with the controller disclosed by Handa to reduce fuel consumption of the engine through the fuel supply cutoff without adversely affecting engine drivability by preventing the fuel supply cutoff period from being too short. 
Handa, as modified by Mori, does not disclose detecting that the clutch is in a coupled state using a clutch sensor. 
Miyata discloses detecting that a clutch is in a coupled state using a clutch sensor (25) by detecting if power is transmitted to the driving wheels of a vehicle (Col. 6, lines 3-9) (claim 13). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the clutch sensor disclosed by Miyata to detect 
Handa, Mori and Miyata do not explicitly disclose a condition that an absolute value of a difference between a rotation speed of an input shaft of the manual transmission and the rotation speed of the crankshaft is less than or equal to a predetermined value and do not disclose a condition that the processing circuitry determines that the manual transmission is in a non-neutral state based on the decrease rate of the rotation speed of the crankshaft. 
Ikeura discloses a controller for an internal combustion engine, the internal combustion engine being mounted on a vehicle and including a crankshaft, the crankshaft being configured to be connected to a manual transmission via a clutch (Col. 1, line 64-Col. 2, line 10), 
the controller (6) comprising processing circuitry (Col. 3, lines 28-40), wherein
the processing circuitry is configured to perform
executing a fuel cut-off process that stops supply of fuel to a combustion chamber when a rotation speed of the crankshaft is in a predetermined speed range (Col. 3, lines 29-37),
setting a lower limit value (second predetermined value NR) of the predetermined speed range to a permit rotation speed during non-execution of the fuel cut-off process (Col. 3, lines 37-41), and
executing a widening process that widens the predetermined speed range, wherein the widening process includes a process that lowers the permit rotation speed on a condition that the clutch is in a coupled state (Col. 3, line 59-Col. 4, line 2, as shown in Figure 3), and 
wherein the widening process includes a process that widens the predetermined speed range on a condition that: 
an absolute value of a difference between a rotation speed of an input shaft of the manual transmission and the rotation speed of the crankshaft is less than or equal to a predetermined value (Col. 
the processing circuitry determines the manual transmission is in a non-neutral state based on the decrease rate of the rotation speed of the crankshaft (Col. 3, line 59-Col. 4, line 2, as shown in Figure 3). 
Ikeura teaches that when the brake pedal is suddenly depressed to rapidly reduce engine speed and therefore perform fuel cutoff, the accelerator pedal is released while the transmission gear lever is at neutral. In this case, the widening process is not performed to prevent the engine speed limit at which fueling is resumed from being excessively lowered to a speed that causes the engine to stall. Ikeura teaches that the widening process is only performed in the case where the engine rotation speed is gradually reduced so that fuel cutoff is extended and considerable fuel savings are realized (Col. 4, lines 52-68). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the conditions for performing the widening process disclosed by Ikeura with the widening process disclosed by Handa, as modified by Mori and Miyata, to realize fuel savings by extending a fuel cutoff duration during slow engine braking while preventing engine stalling during rapid deceleration. 
Regarding claim 2, Handa, as modified by Mori, discloses the controller of claim 1 as discussed above. Mori further discloses wherein the widening process includes a process that sets a difference between the permit rotation speed and the return rotation speed to a smaller value when the decrease rate is less than or equal to the specified rate than when the decrease rate is greater than the specified rate [Abstract, claim 2]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the widening process and fuel cut-off process execution condition disclosed by Mori with the controller disclosed by Handa for the reasons specified in reference to claim 1 above. 
Regarding claim 7, Handa discloses a method for controlling an internal combustion engine (1), the internal combustion engine being mounted on a vehicle and including a crankshaft (17), the crankshaft being configured to be connected to a manual transmission (3) via a clutch [“The present invention relates to a control apparatus for an on-vehicle internal combustion engine that executes fuel cut control for stopping fuel injection in order to suppress the increase in engine rotation speed when the internal combustion engine is started,” 0001] [“In the above embodiment, the configuration is adopted in which the output of the internal combustion engine 1 is transmitted to the drive wheels 5 of the vehicle via the automatic transmission 3, but instead the output of the internal combustion engine…via the clutch…may be transmitted to the manual transmission and the drive wheels of the vehicle,” 0045] [“Specifically, the internal combustion engine 1 includes an engine speed sensor 21 for detecting a rotation speed of the crankshaft 17 (hereinafter, engine speed NE),” 0021], the controller comprising processing circuitry [“Various controls of the internal combustion engine 1 are performed by the electronic control unit 20. The electronic control unit 20 includes a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM), and an input / output port (I / O). Here, the CPU performs various arithmetic processes related to various controls of the internal combustion engine 1, and the ROM stores programs and data used for various controls. The RAM temporarily stores detection results of various sensors provided in each part of the internal combustion engine 1 and 
executing a fuel cut-off process that stops supply of fuel to a combustion chamber (14) of the internal combustion engine when a rotation speed of the crankshaft is in a predetermined speed range [“In step S7, it is determined whether or not the engine rotational speed NE is equal or higher than the fuel cut rotational speed NEcut (>NEstrt). Further when the processing is performed after the engine rotational speed NE has already become equal to or higher than the fuel cut rotational speed NEcut, the engine rotational speed NE is higher than the return rotational speed NErcv (<NEcut) lower than the fuel cut rotational speed NEcut. Determine whether or not. Here, when the engine rotational speed NE is equal to or higher than the fuel cut rotational speed NEcut (step S7: “YES”), or after the engine rotational speed NEcut is equal to or higher than the fuel cut rotational speed NEcut, the engine rotational speed NEcv is still higher than the return rotational speed NErcv. Is higher (step S7: “YES”), the process proceeds to step S8. In step S8, fuel injection is stopped, that is, fuel cut is executed,” 0032],
setting a lower limit value (fuel cut rotational speed NEcut) of the predetermined speed range to a permit rotation speed during non-execution of the fuel cut-off process, 
setting the lower limit value (return rotational speed NErcv) of the predetermined speed range to a return rotation speed during execution of the fuel cut-off process, the return rotation speed being lower than the permit rotation speed [“In the above embodiment, the return rotation speed NErcv is set lower than the fuel cut rotation speed NEcut,” 0043]. 
Handa does not explicitly disclose the condition for executing the fuel cut-off process including when an accelerator operation amount is less than or equal to a predetermined amount and does not disclose executing a widening process that widens the predetermined speed range when a decrease rate of the rotation speed of the crankshaft is less than or equal to a specified rate as compared to when the decrease rate is greater than the specified rate, the decrease rate being a value that becomes positive 
Mori discloses executing a fuel cut-off process that stops supply of fuel to a combustion chamber of an internal combustion engine when an accelerator operation amount is less than or equal to a predetermined amount and an engine rotation speed is in a predetermined speed range [Col. 3, lines 63-65 “The throttle valve 22 is linked with an accelerator pedal (not shown)”; Col. 4, lines 44-63 “In a first step P1, the control unit 30 checks to see if the throttle valve 22 is fully closed or not…In the step P2 upon determination that the throttle valve is not fully closed, if the status of flag FC is 1 (FC=1), the present processing routine has ended since the current engine operating state is in the fuel supply condition. When FC=0 in the step P2, the control unit 30 determines that an acceleration operation has been carried out (the throttle valve 22 has been opened from the fully closed state) at the present time although the engine 1 was previously in the fuel supply cutoff state…”, as shown in Figure 7], and
executing a widening process that widens the predetermined speed range when a decrease rate of the rotation speed of the crankshaft is less than or equal to a specified rate as compared to when the decrease rate is greater than the specified rate, the decrease rate being a value that becomes positive when the rotation speed is decreasing, wherein the widening process includes a process that lowers at least one of the permit rotation speed and the return rotation speed [Abstract, claim 2]. 
Mori teaches that the widening process shifts the timing at which fuel supply cutoff is started to an earlier time such that the fuel cut duration is long enough to inhibit adverse effects on the engine driveability (Col. 6, lines 4-11) (Col. 1, lines 50-53). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the widening process and fuel cut-off process execution condition disclosed by Mori with the method disclosed by Handa to reduce fuel consumption 
Handa, as modified by Mori, does not disclose detecting that the clutch is in a coupled state using a clutch sensor. 
Miyata discloses detecting that a clutch is in a coupled state using a clutch sensor (25) by detecting if power is transmitted to the driving wheels of a vehicle (Col. 6, lines 3-9) (claim 13). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the clutch sensor disclosed by Miyata to detect the condition disclosed by Handa, as modified by Mori, because a clutch sensor would predictably detect if power is transmitted to the driving wheels of the vehicle. 
Handa, Mori and Miyata do not explicitly disclose a condition that an absolute value of a difference between a rotation speed of an input shaft of the manual transmission and the rotation speed of the crankshaft is less than or equal to a predetermined value and do not disclose a condition that the processing circuitry determines that the manual transmission is in a non-neutral state based on the decrease rate of the rotation speed of the crankshaft. 
Ikeura discloses a controller for an internal combustion engine, the internal combustion engine being mounted on a vehicle and including a crankshaft, the crankshaft being configured to be connected to a manual transmission via a clutch (Col. 1, line 64-Col. 2, line 10), 
the controller (6) comprising processing circuitry (Col. 3, lines 28-40), wherein
the processing circuitry is configured to perform
executing a fuel cut-off process that stops supply of fuel to a combustion chamber when a rotation speed of the crankshaft is in a predetermined speed range (Col. 3, lines 29-37),
setting a lower limit value (second predetermined value NR) of the predetermined speed range to a permit rotation speed during non-execution of the fuel cut-off process (Col. 3, lines 37-41), and

wherein the widening process includes a process that widens the predetermined speed range on a condition that: 
an absolute value of a difference between a rotation speed of an input shaft of the manual transmission and the rotation speed of the crankshaft is less than or equal to a predetermined value (Col. 3, line 59-Col. 4, line 2, the clutch is engaged during engine braking where fuel cutoff occurs and because the clutch is engaged the speed of the input shaft equals the speed of the crankshaft); and
the processing circuitry determines the manual transmission is in a non-neutral state based on the decrease rate of the rotation speed of the crankshaft (Col. 3, line 59-Col. 4, line 2, as shown in Figure 3). 
Ikeura teaches that when the brake pedal is suddenly depressed to rapidly reduce engine speed and therefore perform fuel cutoff, the accelerator pedal is released while the transmission gear lever is at neutral. In this case, the widening process is not performed to prevent the engine speed limit at which fueling is resumed from being excessively lowered to a speed that causes the engine to stall. Ikeura teaches that the widening process is only performed in the case where the engine rotation speed is gradually reduced so that fuel cutoff is extended and considerable fuel savings are realized (Col. 4, lines 52-68). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the conditions for performing the widening process disclosed by Ikeura with the widening process disclosed by Handa, as modified by Mori and Miyata, to realize fuel savings by extending a fuel cutoff duration during slow engine braking while preventing engine stalling during rapid deceleration. 

executing the fuel cut-off process when a rotation speed of the crankshaft is in a predetermined speed range [“In step S7, it is determined whether or not the engine rotational speed NE is equal or higher than the fuel cut rotational speed NEcut (>NEstrt). Further when the processing is performed 
stopping the fuel cut-off process when the accelerator operation amount is larger than the predetermined amount or the rotation speed of the crankshaft is lower than a return rotation speed (return rotational speed NErcv) during execution of the fuel cut-off process [“Further, when the engine rotational speed NE becomes equal to or lower than the return rotational speed NErcv at timing t3 (c), the fuel cut is stopped (d), and the fuel injection is restarted,” 0036], the return rotation speed being lower than the permit rotation speed [“In the above embodiment, the return rotation speed NErcv is set lower than the fuel cut rotation speed NEcut,” 0043]. 
Handa does not explicitly disclose the condition for executing the fuel cut-off process including when an accelerator operation amount is less than or equal to a predetermined amount and does not disclose executing a process that lowers the permit rotation speed when a decrease rate of the rotation speed of the crankshaft is less than or equal to a specified rate, the decrease rate being a value that becomes positive when the rotation speed is decreasing. 
Mori discloses executing a fuel cut-off process that stops supply of fuel to a combustion chamber of an internal combustion engine when an accelerator operation amount is less than or equal to a predetermined amount and an engine rotation speed is in a predetermined speed range [Col. 3, lines 63-65 “The throttle valve 22 is linked with an accelerator pedal (not shown)”; Col. 4, lines 44-63 “In 
executing a widening process that widens the predetermined speed range when a decrease rate of the rotation speed of the crankshaft is less than or equal to a specified rate as compared to when the decrease rate is greater than the specified rate, the decrease rate being a value that becomes positive when the rotation speed is decreasing, wherein the widening process includes a process that lowers at least one of the permit rotation speed and the return rotation speed [Abstract, claim 2]. 
Mori teaches that the widening process shifts the timing at which fuel supply cutoff is started to an earlier time such that the fuel cut duration is long enough to inhibit adverse effects on the engine driveability (Col. 6, lines 4-11) (Col. 1, lines 50-53). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the widening process and fuel cut-off process execution condition disclosed by Mori with the controller disclosed by Handa to reduce fuel consumption of the engine through the fuel supply cutoff without adversely affecting engine drivability by preventing the fuel supply cutoff period from being too short. 
Handa, as modified by Mori, does not disclose detecting that the clutch is in a coupled state using a clutch sensor. 
Miyata discloses detecting that a clutch is in a coupled state using a clutch sensor (25) by detecting if power is transmitted to the driving wheels of a vehicle (Col. 6, lines 3-9) (claim 13). 

Handa, Mori and Miyata do not explicitly disclose a condition that an absolute value of a difference between a rotation speed of an input shaft of the manual transmission and the rotation speed of the crankshaft is less than or equal to a predetermined value and do not disclose a condition that the processing circuitry determines that the manual transmission is in a non-neutral state based on the decrease rate of the rotation speed of the crankshaft. 
Ikeura discloses a controller for an internal combustion engine, the internal combustion engine being mounted on a vehicle and including a crankshaft, the crankshaft being configured to be connected to a manual transmission via a clutch (Col. 1, line 64-Col. 2, line 10), 
the controller (6) comprising processing circuitry (Col. 3, lines 28-40), wherein
the processing circuitry is configured to perform
executing a fuel cut-off process that stops supply of fuel to a combustion chamber when a rotation speed of the crankshaft is in a predetermined speed range (Col. 3, lines 29-37),
setting a lower limit value (second predetermined value NR) of the predetermined speed range to a permit rotation speed during non-execution of the fuel cut-off process (Col. 3, lines 37-41), and
executing a widening process that widens the predetermined speed range, wherein the widening process includes a process that lowers the permit rotation speed on a condition that the clutch is in a coupled state (Col. 3, line 59-Col. 4, line 2, as shown in Figure 3), and 
wherein the widening process includes a process that widens the predetermined speed range on a condition that: 

the processing circuitry determines the manual transmission is in a non-neutral state based on the decrease rate of the rotation speed of the crankshaft (Col. 3, line 59-Col. 4, line 2, as shown in Figure 3). 
Ikeura teaches that when the brake pedal is suddenly depressed to rapidly reduce engine speed and therefore perform fuel cutoff, the accelerator pedal is released while the transmission gear lever is at neutral. In this case, the widening process is not performed to prevent the engine speed limit at which fueling is resumed from being excessively lowered to a speed that causes the engine to stall. Ikeura teaches that the widening process is only performed in the case where the engine rotation speed is gradually reduced so that fuel cutoff is extended and considerable fuel savings are realized (Col. 4, lines 52-68). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the conditions for performing the widening process disclosed by Ikeura with the widening process disclosed by Handa, as modified by Mori and Miyata, to realize fuel savings by extending a fuel cutoff duration during slow engine braking while preventing engine stalling during rapid deceleration. 
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa (JP 2011-202533 A) in view of Mori (US Patent Number 4,694,796) in view of Miyata (EP 0 543 255 A1) in view of Ikeura (US Patent Number 4,387,681) and further in view of Konohara (JP 2001-018687 A).
Regarding claim 3, Handa, as modified by Mori, Miyata and Ikeura, discloses the controller of claim 1, wherein as discussed above Mori discloses the widening process includes a process that sets a 
Handa and Mori do not disclose the processing circuitry is configured to execute a temperature reflection process that sets the return rotation speed to a larger value when a temperature of the internal combustion engine is low than when the temperature of the internal combustion engine is high. 
Konohara discloses processing circuitry configured to execute a temperature reflection process that sets the return rotation speed to a larger value when a temperature of the internal combustion engine is low than when the temperature of the internal combustion engine is high, distinct temperatures of the engine corresponding with distinct return rotation speeds [“A water temperature sensor 47 provided in the engine detects the temperature (cooling water temperature) THW of the cooling water flowing inside the engine 1 and outputs an electric signal corresponding to the detected value,” 0024] [“The engine ECU 6 calculates the value of the return rotation speed NRT based on the value of the cooling water temperature THW,” 0041, 0076, as shown in Figure 6]. 
Handa teaches that the fuel cut control is performed for the purpose of suppressing an increase in the engine rotation speed at engine start when the engine temperature is high to prevent engine blow-up [0003] [0046]. Thus, by setting the return rotation speed to a larger value during the fuel cut control after the engine has started, fuel injection may be resumed at lower engine temperature to prevent engine blow-up. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the predetermined temperature reflection process disclosed by Konohara with the controller disclosed by Handa, as modified by Mori, to predictably set the return rotation speeds as the engine temperature changes and to prevent engine blow-up. 

Handa and Mori do not disclose the processing circuitry is configured to execute a vehicle speed reflection process that sets the return rotation speed to a larger value when a vehicle speed is low than when the vehicle speed is high, the vehicle speed reflection process includes a process that sets the return rotation speed to a larger value when the vehicle speed is lower than a predetermined vehicle speed than when the vehicle speed is greater than or equal to the predetermined vehicle speed. 
Konohara discloses processing circuitry configured to execute a vehicle speed reflection process that sets a return rotation speed to a larger value when a vehicle speed is low than when the vehicle speed is high [“In step 930, the CVT ECU 7 determines whether the value of the vehicle speed VS is equal to or lower than a predetermined high speed value HS1. In this embodiment, for example, ‘80 km / h’ can be applied as the predetermined high speed value HS1. Here, when the value of the vehicle speed VS is larger than the predetermined high speed value HS1, the CVT ECU 7 executes the normal engine rotation control without performing the deceleration engine rotation control. This is because, when the vehicle speed VS is relatively high, the deceleration engine rotation control is not performed, thereby preventing the behavior of the vehicle from being affected. On the other hand, if the value of vehicle speed VS is equal to or lower than predetermined high speed value HS1, CVT ECU 7 shifts the processing to step 940. In step 940, the CVT ECU 7 determines whether the value of the vehicle speed VS is equal to or higher than a predetermined low speed value LS1. In this embodiment, the predetermined low speed value LS1 means the reference traveling speed of the present invention, and for example, “15 km / h” can be applied as the value. Here, when the value of the vehicle speed VS is smaller than the predetermined low speed value LS1, the CVT ECU 7 shifts the processing to step 980. That is, at step 980, the CVT ECU 7 turns off 
the vehicle speed reflection process includes a process that sets the return rotation speed to a larger value when the vehicle speed is lower than a predetermined vehicle speed than when the vehicle speed is greater than or equal to the predetermined vehicle speed and a widening process that includes a process that sets the predetermined vehicle speed to a first predetermined vehicle speed value when the decrease rate is less than or equal to a specified rate and sets the predetermined vehicle speed to a second predetermined vehicle speed value when the decrease rate is greater than the specified rate, the first predetermined vehicle speed value being less than the second predetermined vehicle speed value [“As described above, when the deceleration fuel cut is performed, the CVT ECU 7 controls the CVT 5 so that the detected value of the engine speed NE exceeds a predetermined value of the return speed NRT. At the same time, the CVT ECU 7 cuts off the rotation transmission from the crankshaft 9 to the input shaft 22 of the CVT 5 when the detected vehicle speed VS falls below the predetermined low speed value LS1 when the deceleration fuel cut is performed. The electromagnetic clutch 21 is controlled,” 0060]. 
As discussed above, Konohara teaches that the vehicle speed reflection process sets the return rotation speed NRT to a higher value when the vehicle speed is lower than the predetermined high speed value HS1 because in the range between the predetermined low speed value and the predetermined high speed value there is no possibility that the vehicle will stop [0057]. On the other hand Konohara teaches that the deceleration fuel cut is performed only when the predetermined vehicle speed is set to a lower . 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa (JP 2011-202533 A) in view of Mori (US Patent Number 4,694,796) in view of Miyata (EP 0 543 255 A1) in view of Ikeura (US Patent Number 4,387,681) and further in view of Shibata (JP 2005-076499 A).
Regarding claim 5, Handa, as modified by Mori, Miyata and Ikeura, discloses the controller of claim 1 wherein Handa further discloses a manual transmission having the return rotation speed lower than the permit rotation speed as discussed above. 
Handa does not disclose wherein the widening process includes a process that lowers the return rotation speed on a condition that a gear position of the manual transmission is a predetermined gear position or higher. 
Shibata discloses a widening process that includes lowering a return rotation speed on a condition that a gear position of a manual transmission is a predetermined gear position or higher [“According to one aspect of the present invention, a fuel control device for an internal combustion engine performs a fuel cut when a rotation speed of the internal combustion engine exceeds a predetermined execution rotation speed, and the rotation speed of the internal combustion engine falls below a predetermined return rotation speed…restart the fuel supply. When the fuel cut is started, the fuel control device sets the return rotation speed to a value reduced by a predetermined amount,” 0008] [“For example, for a transmission having a fifth speed, the reduction amount is defined for each of the first to fifth speeds. Since the rotational speed tends to increase as the gear position increases, the amount of reduction is increased to avoid hunting, as indicated by the arrow in the figure. In addition, 
As discussed above, Shibata teaches that the when the gear position of transmission is a predetermined gear position or higher, the rotational speed of the engine tends to increase, which may cause hunting of the engine speed [0053]. Hunting can increase the temperature of the exhaust gas and thus promote catalyst degradation [0004]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to lower the return rotation speed disclosed by Handa by the amount disclosed by Shibata when the gear position is in the predetermined gear position or higher to prevent hunting of the engine speed and thereby prevent catalyst degradation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747